Citation Nr: 0820638	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for melanoma of the left 
ankle.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1980 and from February 1982 to June 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDING OF FACT

Melanoma of the left ankle did not have its onset during the 
veteran's active military service, did not manifest within 
one year of separation from active service, and is not 
otherwise etiologically related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
melanoma of the left ankle have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his melanoma of the left ankle 
resulted from exposure to nerve agents, ionizing radiation, 
asbestos, and other chemical and environmental hazards during 
active service in the United States Army.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

The veteran has speculated that his melanoma of the left 
ankle resulted from exposure to ionizing radiation, asbestos, 
nerve agents, and environmental hazards while serving aboard 
tanks and in the Persian Gulf.  These unsupported 
speculations are not competent evidence, as a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay evidence can be competent and sufficient to address 
certain "quasi" medical questions.  This includes 
establishing a diagnosis of a condition when: (1) a layperson 
is competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

However, more complex questions, such as the etiology of the 
veteran's melanoma are not subject to lay opinion evidence.  
See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  
Hence, the veteran's unsupported statements regarding the 
etiology of his melanoma of the left ankle are not competent 
evidence.  

While service treatment records reveal that the veteran was 
treated for a number of lipoma, there is no mention of 
melanoma anywhere on his body or of any skin disorder on his 
left ankle during his active military service.  In a 
separation report of medical history from February 1995, the 
veteran indicted that he either had then or had previously 
had a tumor, growth, cyst, or cancer.  An associated report 
of a medical examination identified his skin disorder during 
service as multiple lipomas.  Considered together along with 
all the veteran's service treatment records, these reports 
are evidence that the veteran did not have melanoma during 
service, providing evidence against this claim.   

A surgical pathology report from November 2004 marks the 
first evidence of record that the veteran had melanoma.  The 
medical evidence shows that the veteran had a melanoma on his 
left ankle which was excised and re-excised in late 2004 and 
early 2005.  In March 2005, it was determined that the 
melanoma was malignant.  However, within this treatment, 
there is no evidence or indication that the melanoma was 
incurred in the service.  Overall, the Board must find that 
the post-service treatment records provide limited evidence 
against this claim, indicating a problem that has no 
association with service. 

Additionally, because the veteran's melanoma did not appear 
until 2004, approximately nine years after the veteran 
retired from active military service, the presumption of 
service connection applicable to certain chronic diseases 
that manifest to a compensable degree within one year of 
service does not apply.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. First, if a 
veteran exposed to radiation during active service later 
develops one of the diseases listed in 38 C.F.R. § 3.309(d), 
a rebuttable presumption of service connection arises.  See 
38 C.F.R. §§ 3.307, 3.309.  The diseases listed in 38 C.F.R. 
3.309(d) are ones as to which the VA Secretary has determined 
that a positive association with radiation exposure exists.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (i.e., one 
that may be induced by ionizing radiation, either listed at 
38 C.F.R. § 3.311(b) or established by competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease), if the VA Undersecretary for Benefits 
determines that a relationship, in fact, exists between the 
disease and the veteran's radiation exposure in service.  

Third, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran 
who, while serving on active duty, or on active duty for 
training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device or the occupation 
of Hiroshima or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946.  38 C.F.R.  § 3.309(d)(i), (ii).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are: Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the 
gallbladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 C.F.R. § 
3.309(d).

Melanoma is not a disease listed in 38 C.F.R. § 3.309(d)(2).  
Hence, § 3.309(d)(2) does not apply in this case.  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R.  § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and includes skin cancer.  38 C.F.R. § 
3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either section 3.307 or 
section 3.309, and where it is contended that the disease is 
a result of ionizing radiation in service.  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan prior to July 1, 
1946.  38 C.F.R. § 3.311(a) (2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include, but may not be 
limited to, the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a) (2) (iii) 
(2006).  

Here, neither the veteran's service treatment records nor 
service personnel records mention exposure to ionizing 
radiation.  His records contain no dose reports or any 
evidence that the veteran ever wore a dose badge or a similar 
radiation measurement device.  Service personnel records and 
service treatment records are detailed and the complete 
absence of any indication that the veteran was exposed to 
ionizing radiation is strong evidence against his claim.  

The veteran's sole basis for claiming exposure to ionizing 
radiation during service is his statement that "it's common 
knowledge" that certain tanks have radioactive components 
and that he worked on those tanks, handling the radioactive 
material.  The veteran has not provided any evidence to 
support this statement.  His contentions suggest that 
everyone who served aboard a tank (or for that matter, came 
into contact with a tank) was exposed to ionizing radiation.  
This presumption is not reflected anywhere in the extensive 
treatment of service connection claims based on exposure to 
ionizing radiation found at 38 C.F.R. §3.309 and § 3.311.  

Given the complete lack of evidence of exposure to ionizing 
radiation or indication that the veteran wore a film badge or 
other radiation detection device, there is simply nothing to 
forward to the Under Secretary of Health.  Hence, no further 
development is indicated in this case.  See Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding that absent competent 
evidence that the veteran was exposed to radiation, VA is not 
required to forward a claim for consideration by the Under 
Secretary for Benefits); Gober v. Derwinski, 2 Vet. App. 470, 
472 (1992) (noting that VA's duty to assist is not a license 
to go on a "fishing expedition").  The lack of evidence of 
exposure to ionizing radiation during service is strong 
evidence against the veteran's claim.  

Finally, as there is no competent evidence that the veteran 
was exposed to ionizing radiation during service or relating 
the veteran's melanoma to in service exposure to ionizing 
radiation, service connection is not warranted on this basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
Board must find that the service records provide evidence 
against such a finding.

The veteran has also offered the alternate theory that this 
disability is due to exposure to asbestos during his service 
in tanks.  There is no specific statutory or regulatory 
guidance with regard to claims for service connection for 
asbestosis or other asbestos-related diseases.  However, in 
1988, VA issued a circular on asbestos-related diseases which 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in the 
VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(Oct. 3, 1997) (hereinafter "M21- 1").  Also, an opinion by 
the VA Office of General Counsel has discussed the 
development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 
2000).

The Board notes that the aforementioned provisions of M21-1 
have been rescinded and reissued, as amended, in a manual 
rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for 
Service Connection for Asbestos-Related Diseases," and Part 
IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 
9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

The veteran's service personnel records and service treatment 
records do not mention asbestos exposure.  Additionally, 
nothing in the regulations, the M21-1MR, or any other 
competent evidence of record indicates that melanoma is a 
disease related to exposure to asbestos.  Hence, no further 
development is required.  There is no evidence favorable to 
the veteran's theory of service connection for melanoma of 
his left ankle based on exposure to asbestos.  

Finally, the veteran has argued that he suffers from melanoma 
of the left ankle due to exposure to nerve gas and 
environmental hazards while serving in the Persian Gulf.  
Again, the record provides no evidence favorable to this 
speculation.  While service records show that the veteran 
served in Southwest Asia from December 1990 through May 1991, 
there is no medical evidence on record establishing that the 
veteran's exposure to chemical agents while serving in the 
military caused his melanoma on the left ankle.  

VA treatment notes from November 2004 record that the veteran 
reported that his dermatologist, K. L., opined that his 
melanoma could be due to chemical exposure during his 
military service.  However, this "hearsay medical evidence" 
is inherently unreliable and is not competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

What scientific evidence is of record contravenes the 
veteran's contentions.  A September 2005 letter from the 
Office of the Assistant Secretary of Defense and the attached 
Khamisiyah- Fact Sheet explain that medical studies have 
concluded that while some units in the Persian Gulf were 
potentially exposed to low levels of the chemical warfare 
agents sarin and cyclosarin, "such low levels of exposure 
are not likely to produce long-term health problems."  The 
Khamisiyah- Fact Sheet goes on to report that "neither sarin 
nor cyclosarin are known to cause cancer."  

Service treatment records, service personnel records, and 
post-service evidence provide evidence unfavorable to the 
veteran's claim and there is no competent evidence to the 
contrary.  Hence, his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).



The duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify with regard to disability ratings 
and effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify with regard to 
disability ratings and effective dates was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in March 2006 that fully addressed all 
four notice elements.  The letter informed the veteran as to 
how VA assigned disability ratings and effective dates and of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in March 2007, 
after the notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The remaining VCAA duty to notify was satisfied prior to the 
RO's rating decision by way of a letter sent to the veteran 
in April 2005 that informed him of what evidence was required 
to substantiate his claim and of the veteran's and VA's 
respective duties for obtaining evidence.  This letter was 
sent prior to the initial adjudication by the RO.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that there is no indication 
that the disability may be associated with the veteran's 
service other than the veteran's speculative statements 
regarding the etiology of his melanoma.  These do not 
constitute competent evidence.  Further, the Board finds that 
there is sufficient competent medical evidence of record to 
make a decision on the claim.  There is no basis to obtain a 
medical opinion in light of this record. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service records, including service treatment records, as well 
as private medical records from doctors "H.E.," M.D.; 
"J.K.," M.D.; and "K.L.," M.D., relating to the diagnosis 
and treatment of the veteran's melanoma on his left ankle.  

While the veteran has requested in his September 2005 Notice 
of Disagreement that VA obtain tank repair manuals from the 
Army, the VA has no more access to these than the veteran.  
Further, there is no basis to assume that this manual would 
provide a basis to grant this claim (the veteran's own 
statements to the Board and the numerous theories he has 
indicated clearly reveal that he does not know what caused 
the disorder at issue).  This would essentially be a 
"fishing expedition" and the VA's duty to assist is not a 
license to go on a "fishing expedition".  See Gober v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


